 In the Matterof NORTHROP CORPORATIONandUNITEDAUTOMOBILEWORKERS,LOCALNo. 229Case No. 1$-185Aircraftand PartsManufacturing Industry-Investigation of Representa-tives:controversy concerning representation of employees:rival organizations ;prior electionconducted by employer not decisiveof issue of majority repre-sentation;contract with one of rival organizations recognizing it as representa-tive of its members held no bar to petition for investigation and certification ofrepresentatives-UnitAppropriate for Collective Bargaining:production em-ployees ; occupationaldifferences ;organization of business;community ofinterest-Electionordered-Certificationof Representatives.Mr. Ralph Sewardfor the Board.Mr. H. W. Elliott,of Los Angeles, Cal., for Northrop Corporation.James Carter c John Packard,byMr. Marshall RossandMr.Alexander Schullman,of Los Angeles, Cal., for United AutomobileWorkers, Local No. 229.Mr. John J. Ford,of Los Angeles, Cal., for Aircraft WorkersUnion, Inc., Local No. 1.Mr. Abraham L. Kaminstein,of counsel to the Board.DIRECTION OF ELECTIONAugust 3, 1937The National Labor Relations Board, having found that a questionaffecting commerce has arisen concerning the representation of em-ployees of Northrop Corporation, Inglewood, California, and thatthe employees of Northrop Corporation, exclusive of the generaloffice and other office and clerical employees wherever located, thoseclassified as executives, supervisors, and assistant supervisors, allemployees in Departments 21 (factory superintendent's office), 27(personnel and welfare), 32 (hill project), 14 (production' control)18 (engineering), 3 (stores), 13 (accounting, pay roll, timekeeping,and cost), 23 (purchasing), 31 (shipping), and all those in Depart-ment 25 (general maintenance) with the exception of mechanics, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct, 49 Stat. 449, and acting pursuant to the power vested in theNational Labor Relations Board by Section 9 (c) of said Act, andpursuant to Article III, Section 8 of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, hereby228 DECISIONS AND ORDERS229DIRECTS that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with Northrop Corporation, an election by secret ballot shall beconducted within a period of twenty (20) days after the date ofthisDirection of Election, under the direction and supervision ofthe Regional Director for the Twenty-first Region, acting in thismatter as the agent of the National Labor Relations Board andsubject to Article III, Section 9 of said Rules and Regulations-Series 1, as amended, among the employees of Northrop Corpora-tion, exclusive of the general office and other office and clericalemployees wherever located, those classified as executives, super-visors, and assistant supervisors, all employees in Departments 21(factory superintendent's office), 27 (personnel and welfare), 32(hill project), 14 (production control), 18 (engineering), 3 (stores),13 (accounting, pay roll, timekeeping, and cost), 23 (purchasing),31 (shipping), and all those in Department 25 (general mainte-nance) with the exception of mechanics, on the -pay roll of NorthropCorporation as of June 4, 1937, to determine whether they desireto be represented by United Automobile Workers, Local No. 229,or by Aircraft Workers Union, Local No. 1.MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Direction of Election.[SAME TITLE]DECISIONANDCERTIFICATION OF REPRESENTATIVESOctober 6, 1937STATEMENT OF THE CASEOn April 26, 1937, United Automobile Workers of America, LocalNo. 229, herein called the Union, filed with the Regional Director forthe Twenty-First Region (Los Angeles, California) a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of the production employees of Northrop Corpora-questing an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On May 14, 1937, the National LaborRelations Board, herein called the Board, acting pursuant to ArticleIII, Section 3 of the National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered the Regional Directorto conduct an investigation and provide for an appropriate hearing.49446-38-vol in16 230NATIONAL LABOR RELATIONS BOARDPursuant to notice and amended notice of hearing duly servedupon the Company, upon the Union, upon a representative of Air-craftWorkers' Union, Local No. 1, herein called the A. W. U., alabor organization named in the petition as claiming to representsome of the Company's employees, and upon the International Asso-ciation of Machinists, another labor organization named in the peti-tion as claiming to represent some of the Company's employees; ahearing was held in Los Angeles, California, on June 14, 15, 16, and19, 1937, before Rollin McNitt, Trial Examiner duly designated bythe Board.The Company, the Union, and the A. W. U., were rep-resented by counsel and participated in the hearing, but the Inter-national Association of Machinists did not appear, and took no partin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties appearing.At the outset, counsel for theA.W. U. asked for a continuance of the hearing upon the groundsthat it had filed charges with the Board under Sections 8 (1) and (2)of the Act, against the Company and the Union, some three hoursprior to the time the hearing was scheduled to begin, and that itdesired that the Board be notified of these new charges. It wasagreed that the Board be notified immediately, and the Trial Exam-iner then denied the motion for continuance.Notice of the chargeswas immediately sent to the Board in Washington.Objections to the introduction of evidence were made during the'course of the hearing by counsel for the respective participatingparties.The Board has reviewed the rulings of the Trial Examineron motions and objections directed to the issues raised by the peti-tion and finds that no prejudicial errors were committed. Therulings are hereby affirmed.After examining the record in this matter, the Board concludedthat a question affecting commerce had arisen concerning the repre-sentation of employees of the Company, and on the basis of suchconclusions, and acting pursuant to Article III, Section 8 of NationalLaborRelationsBoardRules and Regulations-Series 1, asamended, issued a Direction of Election on August 3, 1937, in whichitwas found that the employees of the Company, exclusive of : thegeneral office and other office and - clerical employees wherever lo-cated; those classified as executives, supervisors, and assistant su-pervisors; all employees in Departments 21 (factory superintend-ent's office), 27 (personnel and welfare), 32 (hill project), 14 (pro-duction control), 18 (engineering), 3 (stores), 13 (accounting, payroll, timekeeping, and cost), 23 (purchasing), 31 (shipping) ; andexclusive of all those in Department 25 (general maintenance), withthe exception of mechanics, constitute a unit appropriate for the DECISIONS AND ORDERS231purposes of collective bargaining.The Board also designated theRegional Director for the Twenty-First Region as its agent to,con-duct the election among the employees in the appropriate unit onthe pay roll of the Company as of June 4, 1937.Merely for thepurpose of expediting the election and thus to insure to the em-ployees of the Company the full benefit of their right to collectivebargaining as early as possible, the Board directed the election with-out at the same time issuing a decision embodying complete find-ings of fact and conclusions of law. Shortly thereafter, the Com-pany and the A. W. U. petitioned the Federal District Court for apreliminary injunction to stay the holding of the election.On Au-gust 18, 1937, the Court issued its decree denying the application forpreliminary injunction."Pursuant to the Board's Direction of Election, an election by secretballot was conducted by the Regional Director on August 19, 1937,among the employees of the Company constituting the bargainingunit found appropriate by the Board. Thereafter, the Regional Di-rector issued and duly served upon the parties to the proceedingthe Intermediate Report upon the secret ballot.No exceptions tothe Intermediate Report have been filed by any of the parties. TheBoard has received a petition of some of the employees ineligibleto vote in the election, protesting their exclusion.The Board hasfully considered this petition, and finds that a comparison of thenames on this petition and those on the pay-roll list submitted bythe Company indicates that the petition contains the names ofemployees in departments which both unions agreed to exclude,names not on the pay roll as of the date selected for purposes of elec-tion, and the names of a large number of clerical employees andengineers.The Board therefore denies the petition.As to the results of the secret ballot, the Regional Director re-ported the following :Total number eligible------------------------------------897Total ballots cast________________________________________696Total number of blank ballots_________________ ----------2Total number of void ballots----------------------------1Total number of ballots cast for United Automobile Workers,Local No. 229------------------------------------------481Total number of ballots cast for Aircraft Workers' Union,Local No. 1--------------------------------------------138Total number of challenged votes_________________________741 The opinion of Judge Leon R. Yankwich,of the District Court of the United States,Southern District of California,CentralDivision,is contained in Minute Orders No.1235-M, and No. 1230-H.The opinion states in part : "The employer,Northrop Corpora-tion, is not in a position to complain.Nor are the Aircraft Workers' Union, it notappearing that any of their members are being deprived of their right to participate.The holding of the election involves no threat or danger to the property or contractualrights of the plaintiff." - 232NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE COMPANY AND ITS BUSINESSThe Company is a corporation organized and existing under thelaws of the State of California,with principal offices in SantaMonica, California,and a manufacturing plant at El Segundo, Cali-fornia.Its mailing address, however,is Inglewood,California.TheCompany is a subsidiary of the Douglas Aircraft Company, Inc., thelatter corporation owning and voting its,entire stock.At the timeof the hearing,the Company had five directors,one of whom hadtendered his resignation.All the other four directors were also di-rectors of the Douglas Aircraft Company, Inc. John K. Northrop,president of the Company,is also a director of Douglas AircraftCompany, Inc.The Company is engagedin the business of manufacturing mili-tary and naval aircraft and aircraft parts. Its chief customers arethe Air Corps of the United States Government and the Bureau ofAeronautics of the Navy Department.It also manufactures planesfor the Bristol Airplane Company, the Swedish Air Board, and theArgentine Government.In 1936, theCompany hada volume of business of approximatelytwo and a half millions, and produced 110 planes.Production planscall for the completion of 150 planes in 1937.The Company ranksabout tenth,nationally,in the aircraft manufacture business.Thenumber of employees at the plant fluctuates according to the needsof the production schedule,their number ranging from 1000 to 1400.The plant consists of five buildings,three of which are used in pro-duction, and the others for warehousing and storage.The Companyalso leases a hangar at the Los Angeles Municipal Airport, a quarterof a mile away,and its machines are finally assembled there.The chief raw materials used by the Company are aluminum alloys,steel alloys, completely fabricated,and partially fabricated parts.All the duralumin and steel used by the Company come from out-side the State of California.All aeronautical instruments and pro-pellers, as well as the engines shipped by the prospective buyer tothe Company'splant come from other States.A substantial per-centage of paints, and more than 50 per cent of the rivets,bolts, nuts,wire, and other materials used in manufacture come from outsidethe State.Thus more than 50 per cent,and if the customer-furnished mate-rials are included, about 75 per cent of the total raw materials comefrom states other than California.A spur from the Atchison,Topeka, and Santa Fe Railroad adjoins the plant, and the cars "are DECISIONS AND ORDERS233shunted into the premises of the Company. The transfer of rawmaterials is then made by the employees of the Company.Planes for the Army and Navy are delivered completely set up,serviced, and ready for flight at the Airport, the Company furnish-ing all the fuel, oil, and/or cooling fluid necessary for the flight totheir destinations.The ferry pilot of the Army or Navy then pilotsthe plane to the points designated by these departments.During their manufacture, the Army designates the stations towhich planes are to go on completion.The planes now being pre-pared at the Company's plant, under existing contracts, have beenrouted to the following points: Dayton, Ohio; Rantoul, Illinois;Aberdeen,Maryland; Edgewood, Maryland; March Field, Cali-fornia;Hampton, Virginia; Shreveport, Louisiana; Mt. Clemens,Michigan ; and the District of Columbia.A former contract withthe Army had involved delivery of planes which were ferried toDayton, Ohio; Rantoul, Illinois; Shreveport, Louisiana;MarchField, California;Hampton, Virginia; Bolling Field, District ofColumbia;Montgomery, Alabama; and spare parts were sent toPennsylvania, Ohio, Texas, and California.The Navy Department has assigned planes manufactured for itto squadrons attached to the U. S.S. Saratoga,and the U. S. S.Lexington,and to the Naval Air Stations at Anacostia, District ofColumbia, and San Diego, California..Where it is necessary to ship planes by rail, under the Army con-tract, the planes are delivered to the Government, f. o. b. cars,Inglewood, California, boxed or crated by the Company, with theCompany filling out the bills of lading in accordance with thedirections of the Government.Planes sent to England are de-livered at the plant, routed by rail to New York, and then by boattoEngland.Other planes are destined for shipment to their re-spective countries.The Company is under contract to manufactureand deliver thirty planes to the Argentine Government.2II.THE ORGANIZATIONS INVOLVEDUnited Automobile Workers of America, Local No. 229,is a labororganization affiliated with the Committee for Industrial Organiza-tion.It admits to membership all employees of the Company ex-cept supervisory officials and those having the authority to hireand discharge.AircraftWorkers' Union, Local No. 1, is a labor organization-which has been granted a charter by its parent body, AircraftWorkers' Union, Incorporated, Local No. 0, which is located at the' Compare a similar description of the aircraft manufacturing industry inConsolidatedAircraft Corporation and International Association of Machinists,Aircraft Lodge No 1125,Case No R-127, decided April 30,1937(2 N L R B. 772). 234NATIONAL LABOR RELATIONS BOARDplant of the Douglas Aircraft Company.While the conditions formembership in this organization do not appear in the record, thecontentions of the A. W. U. as to the appropriate bargaining unitwould indicate that they are similar to those of the Union.International Association of Machinists, another labor organiza-tion, although served with due notice, did not appear at the hear-ings, and took no part in the proceedings.United Aircraft Welders of America, Local No. 257, is a labororganization, and has received a charter from the United Auto-mobileWorkers of America, thus also being affiliated with theCommittee for Industrial Organization. It took no separate partin these proceedings, and did not appear at the hearing.III.QUESTION CONCERNING REPRESENTATIONIn January 1937, members of the Union began an organizationdrive. among the employees of the Company.Although the Uniondid not receive its charter until March, it had- acquired a largemembership by that time.On February 25, 1937, the Board issued a complaint against theCompany, alleging the discriminatory discharge of several workersbecause of their activities on behalf of the Union, which was thenknown as the Northrop Aircraft Local, United Automobile Workersof America, and further charging that the Company had dominatedand interfered with the administration .of the Northrop EmployeesAssociation.Dissatisfaction of the employees with their working conditionsled to a short sit-down strike which began on February 25, 1937,lasted for one and a half working days and a week end, and endedin a peaceful evacuation.Northrop, President' of the Company,agreed to consider an agreement with the Union, and the Unionwithdrew the charges filed with the Board.On March 10, 1937, the Company sponsored an election to deter-mine which organizations its employees desired to represent them.At that time, no petition for investigation and certification of repre-sentatives had been filed with the Board, and the Board did notparticipate in any way in the holding of this election.The diffi-culties encountered when employers sponsor or conduct electionsare illustrated here.The Union objected to the inclusion of theclericaland engineering employees, but there was no one whocould authoritatively determine the extent of the appropriate bar-gaining unit, or the eligibility of voters, and all employees wereallowed to cast ballots.Consequently, the Union refused to par-ticipate officially.Since the Company sponsored this election,,-itcannot be decisive of any of theissues. DECISIONS AND ORDERS235The results of the balloting showed 689 votes for the Union, 338votes for the Northrop Employees Association, and 48 votes forunions affiliatedwith the American Federation of Labor.Thiscaused the early demise of the Northrop Employees Association.OnApril 10, or 12, 1937, the A. W. U. was organized at the plant ofthe Company. At the time of its organization, the A. W. U. calledin the officers of the old Northrop Employees Association, "in orderto see if there were any legalities to tie the new group in with theold, and to examine the financial status of the old Association."After this, they invited representatives of the parent unit at DouglasAircraft Company to address them and to guide their first steps.On March 15, 1937, as a result of the majority secured iu this elec-tion, the Company signed an agreement with the Union, in whichit recognized it as the chosen representative of its members for thepurposes of collective bargaining.3On April, 15, 1937, the Unionasked the Company to recognize it as the sole bargaining agency forthe employees at the plant, which the Company refused to do.Atthe hearing, the Company took the position that the agreement wasa binding one, and that it prevented the Union from making anyclaim other than that of representing its own members.The Unionargued that at the time of the signing of the contract, it had beenunaware of the fact that it might demand sole bargaining rights,that it is not now precluded from making such claim, and that anyclause which prevented it from so doing would be contradictory tothe policy enunciated in the National Labor Relations Act, andtherefore void._The Act embodies a public policy of national concern and is the su-preme law of the land on the subject matter covered by it.' Section9 (a) of the Act provides that "representatives designated or selectedfor the purposes of collective bargaining by the majority of theemployees in a unit appropriate for such purposes, shall be the ex-clusive representatives of all the employees in such unit . . ."As we have decided before, the Act and not the particular agree-ment furnishes the rule that must guide the Board in its determina-tion.6The agreement in this case,cannot foreclose,the claim of theUnion to be, certified as the exclusive representative, which rightmust be decided solely by reference to Section 9 (a) of the Act.Nor8 This agreement,made with the Union and'with the United Aircraft Welders ofAmerica, Local No. 257, both groups being affiliated with the same parent body, was torun for a term of one year. It contains a provision allowing the Company to negotiatewith other groups of employees,not members of the Union.4In the Matter of National Electric Products Corporation and United Electrical andRadio Workers of America,Local No. 609,Cases Nos. C-219 and R-214, decided August30, 1937('infra,p475)51n the Matter of R. C. A. Manufacturing Company,Inc. and United ElectricalciRadioWorkers of America,Case No. R-39, decided November 7, 1936,(2 N. L. R.B. 159). 236NATIONAL LABOR RELATIONS BOARDcan the Union be said to be estopped by reason of any such agree-ment.,,The agreement therefore has no effect upon the determina-tion of the issues in this proceeding.IV.THE APPROPRIATE UNITAt the hearing, the pay-roll list submitted was the last one beforethe date of the hearing, being that of June 4, 1937.As of that date,there were 1,381 employees, located in the 29 different departmentsof the plant.Northrop testified that the Company had no fixed classification ofemployees, but stated that about two-thirds of the plant employeeswere classed as "production employees."The other classificationsmade by the Company were clerical employees and engineers. The,production employees are those directly engaged in the fabricationand manufacture of airplanes.The main plant of the Company is a two story structure, with thefirst floor devoted to the shop employees. The second floor containsthe great majority of clerical employees, and the engineering depart-ment.The building at the Municipal Airport houses employees en-gaged in woodworking, shipping, and inspection.The productionemployees rarely go upstairs in the main building, and while someof the engineers come downstairs to check on the plans, in the main,there is a separation of the production employees from the rest ofthe plant.The Union contended at the hearing that the appropriate bargain-ing unit consisted of the production employees.The A. W. U.desired the inclusion of engineering and clerical employees as well,on the theory that they indirectly contributed to the productionactivities of the plant.Each union excludes from membership allsupervisors and at least those assistant supervisors who have the rightto hire and discharge. ' The Company suggested a unit includingall employees except the supervisory officials.At the hearing, both unions agreed to the inclusion and exclusionof certain departments, but differed as to others.Although bothunions admit clerical workers to their membership, and in the caseof some departments, are willing to stipulate for their inclusion, thedifference in type of work performed, the small membership of theseworkers, in both unions, the dissimilarity in interests between theproduction and clerical employees in an aircraft factory, promptsus to exclude them from the unit including production workers.On this basis, the Direction of Election excluded Departments 3(stores), 13 (accounting, pay roll, timekeeping, and cost), 23 (pur-chasing), and 31 (shipping), since all of them are composed mainlyof clerical employees.6 See the cases cited on this point in the opinion referredto in note 5. DECISIONS AND ORDERS237Both unions were agreed upon the exclusion of Departments 21(factory superintendent's office), 27 (personnel and welfare), and32 (hill project).The hill project is an experimental researchdepartment.-The engineering department is concerned with designing andplanning.A sizable number of employees in this department aredraftsmen and clerical workers.The production control departmentissues and routes the shop orders, and determines how the parts shallbe manufactured.Here too, one-half of the department consists ofclerical employees.Many of the men employed in the non-clericalportions of these two departments are college graduates, and regardtheir positions as careers.The economic interests of these workersand their relation to the Company are on an entirely different planefrom those of the production workers.The employees in Department 25 (general maintenance), wereexcluded because their work relates to maintenance rather than pro-duction.However, the mechanics in this department were included,because they do frequently take part in production work. Bothunions were willing to include the wood shop, and it would seemthat the tool design department ought also be included.This latterdepartment designs the tools which are actually used in production,and is closely related to production.Both unions were also willingto include the inspection department, and this was done.For these reasons 7 we find that, in order to insure to the em-ployees of the Company the full benefit of their right to self -organi-zation and to collective bargaining, and otherwise to effectuate thepolicies of the Act, the employees of the Company, exclusive of:the general office and other office and clerical employees whereverlocated ; those classified as executives, supervisors, and assistantsupervisors; all employees in Departments 21 (factory superintend-ent's office), 27 (personnel and welfare), 32 (hill project), 14 (pro-duction control), 18 (engineering), 3 (stores), 13 (accounting, payroll, timekeeping, and cost), 23 (purchasing), 31 (shipping) ; andexclusive of all those in Department 25 (general maintenance),with the exception of mechanics, constitute a unit appropriate forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.We further find that the Union, having been designated by a ma-jority of the employees in such unit as their representative for suchpurpose, is, by virtue of Section 9 (a) of the Act, the exclusiverepresentative for the purposes of collective bargaining of all the7 See also,Inthe Matterof Consolidated Aircraft Corporation and InternationalAsso-ciation ofMachinists, Aircraft Lodge No 1125,Case No R-127, decided April 30, 1937,(2 N L. It. B. 772). 238NATIONAL LABOR RELATIONS BOARDemployees of the Company in the appropriate unit, and we will socertify it.V. THE EFFECTOF THE QUESTIONOF REPRESENTATION ON COMMERCEPresident Northrop testified that the former sit-down strike com-pletely shut down the plant, and hindered shipment of goods com-ing into the plant.So complete was this disruption, that normalproduction had not yet been reached at the time of the hearing.Since the strike, there has been increasing strife and tension.Thefight between the rival unions as to the privilege of representingthe employees of the Company has become more bitter. The presi-dent of the Union, Charles Hollinshead, testified that recent griev-anceshave had little attention paid to them.He further statedthat one of the aggravating causes of the entire situation was thefact that men in the A. W. U. were promoted, receivedmore raises,better positions, and that, in short, there seemed to be a good dealof favoritism.The refusal of the Company to recognize either union as theexclusive representative of the employees has led to a great dealof confusion, unrest, and to the discussion of further strikes.Un-doubtedly, the flow of raw materials to, and the shipment of fin-ished planes and parts from, the plant will continue to be ham-pered, and possibly even halted, as the result of these disagree-ments and arguments.We find that the question concerning representation which hasarisen,occurring in connection with the operations of the Com-pany described in Section I above, has a close, intimate and sub-stantial relation to trade, traffic, and commerce among the severalStates, and with foreign countries, and has led and tends to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following con-clusions of law :1.A question affecting -commerce has arisen concerning the rep-resentation of employees of Northrop Corporation, within the mean-ing of Section 9 (c) and Section 2, subdivisions (6) and (7) of theNational Labor Relations Act.2.The employees of Northrop Corporation, exclusive of: the gen-eral office and other office and clerical employees wherever located;those classified as executives, supervisors, and assistant supervisors; DECISIONS AND ORDERS239all employees in Department 21 (factory superintendent's office),27 (personnel and welfare), 32 (hill project), 14 (production con-trol), 18 (engineering), 3 (stores), 13 (accounting, pay roll, time-keeping, and cost), 23 (purchasing), 31 (shipping) ; and exclusiveof all those in Department 25 (general maintenance), with the ex-ception of mechanics, constitute a unit appropriate for the pur--poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.3.United Automobile Workers of America, Local No. 229, hav-ing been designated by a majority of the employees of the Companyin the aforesaid unit, is,,by virtue of Section 9 (a) of the NationalLabor Relations Act, the exclusive representative of all, the em-ployees in such unit for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment and other con-ditions of employment.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the ' National Labor Re-lations Act, and pursuant to Article III, Section 8 of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that United Automobile Workers ofAmerica, Local No. 229, has been designated by a majority of theemployees of Northrop Corporation, exclusive of : the general officeand other office and clerical. employees wherever located ; those classi-fied as executives, supervisors, and assistant supervisors; all em-ployees in Departments 21 (factory superintendent's office), 27(personnel and welfare), 32 (hill project), 14 (production control),18 (engineering),, 3 (stores), 13 (accounting, pay roll, timekeeping,and cost), 23 (purchasing), 31 (shipping) ; and exclusive of allthose in Department 25 (general maintenance), with the exceptionof mechanics, as their representative for the purposes of collectivebargaining with Northrop Corporation, and its successors and as-signs, and that, pursuant to the provisions of Section 9 (a) of theNationalLabor Relations Act, United AutomobileWorkers ofAmerica, Local No. 229, is the exclusive representative of all suchemployees for the purposes of collective bargaining with NorthropCorporation, and its successors and assigns, in respect to rates of pay,wages, hours of employment, and other conditions of employment.CHAIRMAN MADDEN took no part in the consideration of the aboveDecision and Certification of Representatives.